Citation Nr: 1325096	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  13-10 767	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 13, 2011 decision of the Board of Veterans' Appeals (Board) which did not address entitlement to service connection for carpal tunnel syndrome (CTS) of the left hand. 


ATTORNEY FOR THE BOARD

K. Buckley, Counsel


INTRODUCTION

The moving party in this case served on active duty from August 17, 1976 to December 10, 1976, from January 8, 2001 to January 29, 2001, and from January 2003 to January 2005, and had service in the Reserves.

In a January 13, 2011 decision, the Board granted entitlement to service connection for right hand disability and denied a claim of entitlement to an increased rating for service-connected gastroesophageal reflux disease (GERD).  The Veteran has moved the Board to revise this decision on the basis that the decision was clearly and unmistakably erroneous.

As will be discussed below, the issue of entitlement to service connection for left wrist, carpal tunnel syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

(The January 2011 decision also remanded the Veteran's claims to reopen previously denied claims of entitlement to service connection for hypertension, aortic aneurysm, erectile dysfunction, migraine headaches, seizure disorder, and adjustment disorder.  These issues will be addressed in a separate Board decision.) 


FINDINGS OF FACT

1.  Entitlement to service connection for a right hand disability was granted by the Board in a January 13, 2011 decision, which did not address the issue of entitlement to service connection for CTS of the left hand.

2.  The January 13, 2011 Board decision was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of the Veteran's claim of entitlement to service connection for CTS of the left hand.



CONCLUSION OF LAW

The January 13, 2011 Board decision, which did not address the issue of entitlement to service connection for CTS of the left hand, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that prior to the moving party filing his motion, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  However, the notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision.  As used in the preceding sentence, a "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the Court.  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE includes the name of the veteran, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion for revision of a decision based on clear and unmistakable error as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).

Here, the Veteran raised a claim asserting CUE in the January 13, 2011 Board decision in a statement dated October 2011.  Specifically, he asserted that the Board committed CUE when it failed to adjudicate his appeal for entitlement to service connection for left hand CTS in the January 13, 2011 decision.  See the Veteran's statement dated October 2011. 

As explained above, CUE involves more than mere misinterpretation of facts by an adjudicator.  Rather, the law must be misapplied to correct and relevant facts; further, such error must be undebatable and manifestly change the outcome of the issue.

In this matter, the Veteran has not argued that the correct facts as they were known at the time were not before the Board, or that the statutory or regulatory provisions extant at the time were incorrectly applied to the issue raised by the Veteran.  See Damrel, supra.  Rather, the Veteran's argument of CUE, as to the issue of service connection for CTS of the left hand, is essentially an assertion that the Board committed an error which would have changed the outcome of issue at the time it was made.  Id.  To this end, the Veteran contends that the issue of entitlement to service connection for CTS of the left hand was properly before the Board at the time of the January 2011 decision and, therefore, the Board erred in not adjudicating the pending claim on appeal.  See the Veteran's statement dated October 2011.

A review of the record demonstrates that a November 2005 rating decision granted service connection, in part, for left shoulder adhesive capsulitis with bursitis and tendonitis (20%); degenerative joint disease (DJD) of the cervical spine, cervical and bilateral trapezius myositis, herniated discs at C4-C5, C5-T1 (10%); left thumb scar, also claimed as broken thumb, (10%); and early degenerative osteoarthritis of the left hand, fist proximal and distal interphalangeal joints (0%).

In a January 2006 statement, the Veteran expressly disagreed with the rating assigned to the degenerative osteoarthritis of the left hand.  A December 2006 statement of the case (SOC) confirmed and continued the assigned disability rating.  The Veteran did not appeal the December 2006 decision and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

In February 2008, the Veteran filed a claim of entitlement to increased disability ratings as to his service-connected left hand, left shoulder, and cervical spine disabilities; he also sought an increased rating as to service-connected GERD and to reopen previously denied claims of entitlement to service connection for hypertension, aortic aneurysm, migraine headaches, seizure disorder, and adjustment disorder.  A July 2008 rating decision increased the disability rating assigned to the service-connected osteoarthritis of the left hand to 10 percent; the service-connected left shoulder to 30 percent; and the service-connected cervical spine to 20 percent.  The rating decision also denied the Veteran's claims to reopen as well as the claim for an increased rating for GERD.  The Veteran subsequently filed a July 2008 notice of disagreement as to other claims decided in the July 2008 rating decision, but he did not express any disagreement with the RO's decision as to his left hand, left shoulder, or cervical spine claims.  An SOC was issued with respect to the claims to reopen as well as a claim of entitlement to an increased rating for service-connected GERD.  The Veteran perfected his appeal of the claims to reopen and the increased rating for GERD in a VA Form 9 dated in February 2009.

Additionally, a December 2007 rating decision denied the Veteran's claims of entitlement to service connection for right hand synovitis and entitlement to a total disability rating based upon individual unemployability (TDIU).  He disagreed with the denials and an SOC was issued in January 2009.  He perfected his appeal of these issues in a second VA Form 9 dated in February 2009.

Thus, at the time of the January 2011 Board decision, the Veteran had perfected appeals as to the five new and material evidence claims, a claim of entitlement to an increased rating for GERD, a claim of entitlement to service connection for right hand disability, and a claim of entitlement to a TDIU.

The Board has reviewed the record and can identify no communication from the Veteran that may be considered a claim of entitlement to service connection for CTS of the left hand that was perfected for appeal.  See 38 C.F.R. §§ 3.150, 20.200, 20.201, 20.202, 20.300, 20.302; c.f., Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  To this end, the Board notes that the record also does not reveal a claim of entitlement to an increased rating for the osteoarthritis of the left hand that remained unadjudicated.

The Board recognizes that, in April 2006, the Veteran submitted medical evidence, which demonstrated that he was diagnosed with CTS of the left hand.  See the letter from Dr. R.V.S. dated April 2006.  However, this medical evidence was expressly reviewed in conjunction with the December 2006 SOC, which denied an increased rating as to osteoarthritis of the left hand.  As indicated above, the Veteran did not perfect an appeal of the December 2006 SOC.  See 38 C.F.R. § 20.202; see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).  Moreover, the Board notes that this April 2006 letter from Dr. R.V.S. was additionally referenced in the January 2008 rating decision and January 2009 SOC with respect to the claim of entitlement to service connection for right hand synovitis.  However, the Veteran did not additionally assert entitlement to service connection for CTS of the left hand at any time during the pendency of the appeal as to the right hand claim.  See Brannon v. West, 12 Vet. App. 32 (1998) (holding that while VA must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant).

Crucially, a review of the record demonstrates that, at the time of the January 2011 decision, there was no claim of entitlement to service connection for CTS of the left hand pending before the Board.  Thus, in the January 13, 2011 decision, Board properly considered and adjudicated the only pending issues as outlined above.  With respect to a claim of entitlement to service connection for CTS of the left hand, the Board therefore finds no error was committed in the January 13, 2011 decision that was "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Damrel, supra.

Accordingly, the Board finds that January 13, 2011 Board decision did not misapply the law when it did not address the issue of entitlement to service connection for the service connection for CTS of the left hand.  For reasons stated above, the Board finds that CUE has not been demonstrated in the January 13, 2011 Board decision. 


ORDER

The January 13, 2011 Board decision, which did not address service connection for CTS of the left hand, was not clearly and unmistakably erroneous.  The appeal is dismissed.



                       ____________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



